               Case 2:20-cv-01698-BJR Document 21 Filed 01/04/21 Page 1 of 4




 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10   AMTAX HOLDINGS 260, LLC, an Ohio
     limited liability company, AMTAX                   No. 2:20-cv-01698-BJR
11
     HOLDINGS 114, LLC, an Ohio limited
12   liability company, and ALDEN TORCH                 DECLARATION OF TAKI FLEVARIS
     FINANCIAL LLC, a Delaware limited liability        IN SUPPORT OF MOTION FOR
13   company,                                           EXTENSION OF TIME
14                                        Plaintiffs,
15
     v.
16
     WASHINGTON STATE HOUSING
17   FINANCE COMMISSION, a public body
     Corporate and politic of the State of
18   Washington, BILL RUMPF, an individual,
19   LISA J. BROWN, an individual, DIANE
     KLONTZ, an individual, DUANE
20   DAVIDSON, an individual, JASON
     RICHTER, an individual, RICH NAFZIGER,
21   an individual, ALBERT TRIPP, an individual,
     RANDY ROBINSON, an individual, ALISHIA
22   TOPPER, an individual, LOWEL KRUEGER,
23   an individual, KEN A. LARSEN, an individual,
     and WENDY L. LAWRENCE, an individual,
24
                                        Defendants.
25
26

27
                                                                          PACIFICA LAW GROUP LLP
     DECLARATION OF TAKI FLEVARIS - 1                                         1191 SECOND AVENUE
                                                                                    SUITE 2000
     Case No. 2:20-cv-01698-BJR                                          SEATTLE, WASHINGTON 98101-3404
                                                                            TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.1750
                 Case 2:20-cv-01698-BJR Document 21 Filed 01/04/21 Page 2 of 4




 1          I, Taki Flevaris, declare as follows:

 2          1.       I am a partner at Pacifica Law Group LLP and represent the Washington State
 3
     Housing Finance Commission (the “Commission”) in this matter. I am over 18 and make this
 4
     declaration based on personal knowledge.
 5
            2.       On December 14 and 18, 2020, I conferred with counsel for Plaintiffs Alden Torch
 6
     Financial LLC, Amtax Holdings 260, LLC, and Amtax Holdings 114, LLC (together, “Alden
 7

 8   Torch”) about a two-month extension of the deadline to answer the Complaint due to the

 9   Commission’s pending revisions to the investor partner transfer policy that Alden Torch
10   challenges in this lawsuit. I explained that the extension would allow sufficient time either for
11
     Alden Torch to consider amending or withdrawing the Complaint in light of the policy changes or
12
     for the Commission to move to dismiss the Complaint as planned, and would at least help avoid
13
     duplicative motions practice over the validity of Alden Torch’s claims. Alden Torch’s counsel
14

15   indicated that his client would oppose the extension motion, but did not identify any prejudice that

16   the extension would cause. Instead, he explained that Alden Torch opposes the motion because it

17   believes it is owed a response to the Complaint now. He also speculated that the forthcoming
18   policy revisions would not resolve Alden Torch’s claims in this lawsuit. This exchange with Alden
19
     Torch’s counsel is also reflected in written correspondence, which is attached as Exhibit E to this
20
     declaration.
21
            3.       Attached as Exhibit A is a true and correct copy of the Commission’s September
22

23   2019 report titled “Nonprofit Transfer Disputes in the Low Income Housing Tax Credit Program:

24   An Emerging Threat to Affordable Housing.” This report is available on the Commission’s website

25   at http://www.wshfc.org/admin/Reporton15YearTransferDisputes.pdf.
26

27
                                                                                 PACIFICA LAW GROUP LLP
     DECLARATION OF TAKI FLEVARIS - 2                                                1191 SECOND AVENUE
                                                                                           SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                 SEATTLE, WASHINGTON 98101-3404
                                                                                   TELEPHONE: (206) 245.1700
                                                                                    FACSIMILE: (206) 245.1750
                 Case 2:20-cv-01698-BJR Document 21 Filed 01/04/21 Page 3 of 4




 1          4.       Attached as Exhibit B is a true and correct copy of Chapter 9 of the Commission’s

 2   Tax Credit Compliance Procedures Manual, as revised and published in December 2019. The Tax
 3
     Credit Compliance Procedures Manual was revised again in December 2020 (see Exhibit F,
 4
     below). The version from December 2019 attached as Exhibit B is no longer published on the
 5
     Commission’s website.
 6
            5.       Attached as Exhibit C is a true and correct copy of the minutes from the
 7

 8   Commission’s October 22, 2020 public meeting.

 9          6.       Attached as Exhibit D is a true and correct copy of the Commission’s Bond/Tax
10   Credit Proposed Policy Changes, dated October 20, 2020 and considered at the Commission’s
11
     October 22, 2020 public meeting.
12
            7.       Attached as Exhibit E is a true and correct copy of an email exchange between
13
     Alden Torch’s counsel and me in December 2020.
14

15          8.       Attached as Exhibit F is a true and correct copy of the current version of Chapter

16   1 and Chapter 9 of the Commission’s Tax Credit Compliance Procedures Manual, which was

17   updated in December 2020. This current version of the Tax Credit Compliance Procedures Manual
18   is available on the Commission’s website at: http://wshfc.org/managers/ManualTaxCreditIndex.htm.
19
            I declare under penalty of perjury under the laws of the United States of America that the
20
     foregoing is true and correct.
21
            Executed this 4th day of January, 2021.
22

23                                                               s/ Taki V. Flevaris
                                                                 Taki V. Flevaris, WSBA No. 42555
24

25
26

27
                                                                                PACIFICA LAW GROUP LLP
     DECLARATION OF TAKI FLEVARIS - 3                                               1191 SECOND AVENUE
                                                                                          SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                SEATTLE, WASHINGTON 98101-3404
                                                                                  TELEPHONE: (206) 245.1700
                                                                                   FACSIMILE: (206) 245.1750
                 Case 2:20-cv-01698-BJR Document 21 Filed 01/04/21 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE

 2             I hereby certify that on this 4th day of January, 2021, I electronically filed the foregoing

 3   document with the Court ECF system, which will send notification of such filing to all counsel of

 4   record.

 5             Dated this 4th day of January, 2021.

 6                                                                                         s/ Thien Tran
                                                                    Thien Tran, Paralegal/Legal Assistant
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
                                                                                   PACIFICA LAW GROUP LLP
     DECLARATION OF TAKI FLEVARIS - 4                                                  1191 SECOND AVENUE
                                                                                             SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                   SEATTLE, WASHINGTON 98101-3404
                                                                                     TELEPHONE: (206) 245.1700
                                                                                      FACSIMILE: (206) 245.1750
